DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7,  21, 23, 25-27 and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piacenza et al. (US 2009/023625), which in figure 2 below discloses the invention as claimed:

    PNG
    media_image1.png
    813
    973
    media_image1.png
    Greyscale

In re claim 1: A utility connectivity system comprising a first utility unit configured at a top portion 12 thereof with a pair of pivoting latch members 18, each disposed near an opposite end of the first utility unit, and a second utility unit configured at a bottom portion 11 thereof with a pair of spaced apart locking retaining members 21 for detachable articulation with the pivoting latch members 18 of the first utility unit, said first utility unit configured with a top bearing face 8 and said second utility unit configured with a bottom bearing face 14, whereby the pivoting latch members 18 can be arrested by the locking retaining members 21 when the bottom bearing face 14 bears over the top bearing face 8; wherein the pivoting latch members 18 are disposed 
In reclaim 4: displacing the pair of latch members 18 into the locking position takes place by pivotal displacement along said first axis, in opposite senses, towards one another, wherein one latch member 18 of the pair pivots in a clockwise direction and the other latch 18 of the pair pivots in a counterclockwise direction (see figures 1 and 2 of Piarcenza et al.).   
In re claim 7: the latch receptacle 13 is a depression formed at a top surface 8 of the first utility unit defined between four side walls and a bottom wall (see figures 1 and 2 of Piarcenza et al.).   

In reclaim 21: the first utility unit is a mounting platform 11/12 comprising a bottom face 14 configured for articulation to a surface and a top bearing face 8 for detachably articulating thereto a second utility unit, said mounting platform 11/12 further configured with a pair of pivoting latch members 18 for articulating with locking retaining 21 members of a second utility unit 12 (see figures 1 and 2 of Piarcenza et al.).   

In re claim 25: wherein at a stowed position (with latch 18 in recess 30) the latch members 18 are configured not to project from the top bearing surface of the first utility unit (see figures 1 and 2 of Piarcenza et al.).   
In re claim 26: when the top bearing surface 8 is unoccupied by a second utility unit , the latch members 18 are pivotable into the locking position to facilitate as carrying handles if desired for carrying the first utility unit (see figures 1 and 2 of Piarcenza et al.).     
In re claim 27: the latch members 18 of the first utility unit are configured for arresting with respective locking retaining members 21 of the second utility unit, wherein the locking retaining members 21 are a lateral projection configured with a hook-like portion 21 for arresting the latch member 18, said locking retaining members 21 being integrally formed on and outwardly protruding from respective side walls or from a bottom surface portion of the second utility unit (see figures 1 and 2 of Piarcenza et al.).      
In re claim 30: the second utility unit can act as a workbench unit 12 detachably attachable over the first utility unit (see figures 1 and 2 of Piarcenza et al.).      
In re claim 31: the workbench unit (2nd unit) comprises a workbench platform (top surface of 8) and a connectivity unit 14/21, said connectivity unit 14/21 configured at a bottom portion thereof with a pair of spaced apart locking retaining members 21 for detachable articulation with the pivoting latch members 18 of the first utility unit, and 
In re claim 32: a top surface 8 of the first utility unit and a bottom surface 14 of the second utility unit are configured with mating positioning members (see paragraph [0026]) so that the second utility unit can be seated over the first utility unit at predefined position (see figures 1 and 2 of Piarcenza et al.).      
In re claim 33: wherein the latch members 18 are configured inwards (see arrows in figure 2 above) from side edges of the top surface of the first utility unit (see figure 2 of Piarcenza et al.).      
In re claim 34: wherein a latch member 18 is configured as a retrofit mounting unit on the first utility unit (see figure 2 of Piarcenza et al.).      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 9-10, 12-13, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piacenza et al. (US 2009/023625) in view of Brunner (US 2015/0376917). Piacenza et al. discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Brunner:

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the utility connectivity system of Piacenza et al. with locomotion assembly system as taught by Brunner in order to provide easy transport of the containers when filled (see figures 18A-19 of Brunner). 
In re claim 10: the locomotion assembly 201 comprises a locomotion body 202/204 and at least one container 10/110 detachably attachable over said locomotion body 202/204, configured for locomoting the at least one container 10/110 (see figure 18A of Brunner).   
In re claim 12: the locomotion body 202/204 is configured at a bottom surface thereof with at least a first pair of wheels 205/206/207/208, and at a top portion thereof with a container coupling system 170/270, said container coupling system comprising at least one pair of latch members170 being pivotally displaceable about a first axis, between a locking position at which each of said latch members 170 is engageable with a retaining member 272/273 configured on a respective bottom portion of a container, and a stowed position at which said latch members 170 are embedded within a latch receptacle 270 of the locomotion body 202/204 (see figures 18A-22B of Brunner).   Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re Einstein, 8 USPQ 167.
In re claim 16: the locomotion body 202/204 is a dolly cart comprising a top surface, a bottom surface and side walls, said bottom surface is configured with two pairs of wheels 205/206/207/208 (see figure 18A of Brunner).   
In re claim 18: Brunner further teaches the reverse of locking latch members 170 are pivotally articulated to a top surface of the locomotion body 202/204, and are pivotal such that at the locking position they project above the top surface of the locomotion body 202/204 so as to facilitate engaging with the locking retaining members 272/273 on the respective side wall of the container 10, and at the stowed position said latch members 170 substantially do not project from the top surface of the locomotion body 202/204 (see figures 18A-22B of Brunner).    Furthermore, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
In re claim 20: the at least one pair of wheels 205/206/207/208 is disposed on an axis parallel to the first axis of pivot of the latch members 170 (see figure 18A of Brunner).   
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the utility connectivity system of Piacenza et al. .  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record. It should be noted that the claims do not define specific structure of the top surface portion and the bottom surface portion as argued.
In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004).  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735